Citation Nr: 9915525	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  94-21 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953.  This appeal arises from October 1993 and 
subsequent rating decisions of the Department of Veterans 
Affairs (VA), Seattle, Washington, Regional Office.  

In July 1997, a hearing was held in Washington, D.C., before 
the Board of Veterans' Appeals (Board) member rendering this 
decision, who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1998).

In October 1997, the Board remanded the case for additional 
development.  Subsequently, a rating action of the White 
River Junction, Vermont, Medical and Regional Office Center 
(RO), continued the previous 50 percent evaluation for 
anxiety disorder, and again denied entitlement to a total 
disability rating based on individual unemployability.  In 
January 1999, the Board again remanded the case for 
additional development.  The case was subsequently returned 
to the Board in May 1999.


REMAND

As noted in the previous remand, in January 1999, the Board 
received medical records pertinent to the appeal.  This 
evidence was not accompanied by a waiver of RO consideration.  
Under 38 C.F.R. § 20.1304(c) (1998), such evidence must be 
returned to the RO for review and preparation of a 
supplemental statement of the case unless there is a waiver 
or unless the Board determines that the benefit(s) may be 
granted on appeal without such a referral.  The RO did not 
prepare a supplement statement of the case as directed in our 
January 1999 remand.  

As the Board noted in the previous remand, review of the 
medical evidence of record indicates that the veteran's 
psychiatric disorder(s) have been variously diagnosed over 
the years, and it is not clear if all of his symptoms are 
part of the service connected disability.  The following 
diagnoses have been made by VA psychiatrists:  in 1978, mixed 
psychoneurosis; in 1994, possible early organic brain 
syndrome vs. psychosis, not otherwise specified; in 1996, 
anxiety disorder, not otherwise specified.  

In May 1998, the veteran was seen on a fee basis by E.J. 
Wiebe, M.D., in Alberta, Canada.  Dr. Wiebe provided a report 
which included tentative diagnoses of cognitive disorder, not 
otherwise specified, possible psychotic disorder, and 
personality disorder, not otherwise specified.  Dr. Wiebe 
stated that psychological testing should be conducted to 
clarify the veteran's proper diagnoses.  In August 1998, the 
veteran was evaluated by Chris Paniak, Ph.D..  This 
evaluation found that the veteran's only cognitive impairment 
was on a measure of verbal concept attainment and 
abstraction.  On personality testing, the veteran exhibited 
inappropriate, belligerent, and abrasive behavior, which 
suggested significant problems with depression, anxiety, and 
possibly a paranoid personality disorder.  A letter dated in 
October 1998 from Dr. Wiebe indicated that he would require a 
copy of the August 1998 psychological testing report in order 
to provide a detailed report on the veteran.  

In the January 1999 remand, the Board requested that the 
entire claims folder, including the August 1998 psychological 
testing report and the October 1998 counseling psychologist's 
report which was received at the Board in January 1999, 
should be forwarded to Dr. Wiebe for preparation of a final 
report setting forth his conclusions as to the veteran's 
proper diagnosis(es), as well as the level of severity of his 
symptoms and the effect of the diagnoses on his social and 
industrial capacity.  The RO contacted the veteran in April 
1999 to obtain authorization for Dr. Wiebe to review the 
psychologist's report.  The veteran refused to grant this 
release, and stated that he did not want Dr. Wiebe to be 
involved in the case any longer, as he had, in the veteran's 
opinion, inappropriately contacted the veteran's wife.  The 
veteran volunteered to be examined by another VA psychiatrist 
in Seattle, Washington, or Fort Harrison, Montana.  The RO 
did not schedule another examination, and simply returned the 
claims folder to the Board without any further development, 
including the requested issuance of a supplemental statement 
of the case.

The veteran's representative has requested that the case 
again be remanded and that another VA examination be 
conducted in accordance with the veteran's wishes and the 
Board's request in the previous remand.  The Board agrees 
with the veteran's representative that another remand is 
necessary, both for an examination and for consideration of 
the additional evidence received at the Board without a 
waiver.  The veteran should be scheduled for a VA psychiatric 
examination in Seattle or Fort Harrison.  That examiner must 
review the complete medical record of the case, including the 
previous opinion of Dr. Wiebe and the psychological testing 
report.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated and remanded a Board's decision because it failed to 
ensure that the regional office achieved full compliance with 
specific instructions contained in a Board remand).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should schedule the veteran 
for a VA psychiatric examination in 
Seattle, Washington, or Fort Harrison, 
Montana.  The examiner must review this 
remand and the entire claims folder, 
including Dr. Wiebe's May 1998 
examination report, the August 1998 
psychological testing report and the 
October 1998 psychologist's report.  The 
examiner should be requested to review 
these reports and prepare a detailed 
report with an opinion as to the 
veteran's proper diagnosis or diagnoses.  
If there is more than one diagnosis, the 
examiner is requested to attempt to 
identify which symptoms are attributable 
to each diagnosis.  Additional comment is 
requested regarding the nature and 
severity of each identified disorder and 
it's impact on the veteran's social and 
industrial capacity.  The examiner is 
requested to consider the applicable 
provisions of the Diagnostic and 
Statistical Manual of Mental Disorders, 
4th edition (DSM-IV) and provide a Global 
Assessment of Functioning score (GAF), 
with interpretation of the significance 
of that score.  

2.  The RO should then readjudicate the 
veteran's claims for an increased 
evaluation for anxiety disorder and for a 
total disability rating based on 
individual unemployability, based on all 
of the evidence of record, including that 
received at the Board in January 1999.

3.  The appellant and his representative 
should be provided an opportunity to 
submit additional argument and/or 
evidence in support of the appellant's 
claim while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).


If an outcome is not favorable to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


